                                                    Case 2:19-cv-00922-BSJ Document 1 Filed 11/15/19 Page 1 of 1
JS44 (Rev. 11/15)                                                                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by Jaw, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUC710NS ON NEXT PAGE OF THIS FORM.)
    I. (a) PLAINTIFFS                                                                                                                                    DEFENDANTS
    LINDA SUDA                                                                                                                                         FREEMAN INVESTMENT GROUP LLC, a Utah limited liability
                                                                                                                                                       company, John Does I - X, XYZ Corporations and/or Limited Liability
                                                                                                                                                       Companies I - X.
        (b) County of Residence of First Listed Plaintiff                     _U_t_a_h_C_o_u_n~ty~-----                                                 County of Residence of First Listed Defendant Salt Lake County
                                                  (EXCEPT IN U.S. PJ,AINTIFF CASES)                                                                                             (IN U.S. PLAINTIFF CASES ONDY)
                                                                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                    THE TRACT OF LAND INVOLVED.

      ( C) Attorne1s (Firm Name, Address, and Telephone Number)                                                                                          Attorneys ((f Known)
    Matfhew B. crane, Ford & Crane PLLC, 6605 S. Redwood Rd., Suite
    101, Salt Lake City, Utah 84123. (801) 331-8668


    II, BASIS OF JURISDICTION (Place an "X" In One Box Only)                                                                               Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Pla,·e an                                        "X" in One Box/or Plaintiff
                                                                                                                                                     (For Diversity Cases Only)                                            and Om Boxfbr Defendant)
    0 I U.S. Government                                       ~ 3 Federal Question                                                                                            PTF         DEF                                              PTF      DEF
           Plaintiff                                                (U.S. Government Nol a Party)                                              Citizen of This State           ~ I        0       I   Incorporated or Principal Place       0 4     ~4
                                                                                                                                                                                                        of Business In This State

    0 2 U.S. Government                                       0 4 Diversity                                                                    Citizen of Another State         0 2       0       2   Incorporated and Principal Place              0    5      0 5
           Defendant                                                (Indicate Citizenship <!f Parties in Item III)                                                                                       of Business In Another State

                                                                                                                                               Citizen or Subject ofa           0 3       0       3   Foreign Nation                                0    6      0 6
                                                                                                                                                 Forei n Count
    IV NATURE OF< SUIT (Place an                                                  "X" In One Box Only)
I              .;(li{ijNff.WAl21'1:'.   • / ~_;    < .~   ; _.·\, ;f;,,_. "'' ..'/• .. ·d'.''0''''~'.   .,,,,
                                                                                                                                               ~'YFORll'El'l'UREllEENl\:EID'.S:fc&,           ;         oomm                 l/?i\•,1tJuIJl.trlilR:SOCA TUTES ·~~ill~'·/:I
    0   110 Insurance                                            PERSONAL INJURY                                      PERSONAL INJURY          0 625 Drng Related Seizure             o 422 Appeal 28 use 158                         0 375 False Claims Act
    0   120 Marine                                         0     310 Airplane                                       0 365 Personal Injury -          of Property 2 I USC 88 l         0 423 Withdrawal                                0 376 Qui Tam (31 USC
    0   130 Miller Act                                     0     3 15 Airplane Product                                    Product Liability    0 690 Other                                  28 use 157                                      3729(a))
    0   140 Negotiable Instrnment                                      Liability                                    0 367 Health Care/                                                                                                0 400 State Reapportionment· ......
    0   150 Recove1y of Overpayment                        0     320 Assault, Libel &                                     Pharmaceutical                                                            "·     "                          0 410 Antitrust
             & Enforcement of Judgment                                 Slander                                            Personal lnjmy                                              0 820 Copyrights                                0 430 Banks and Banking
    0   15 I Medicare Act                                  0     330 Federal Employers'                                   Product Liability                                           0 830 Patent                                    0 450 Commerce             . ,:,~y
    0   152 Recove1y of Defaulted                                      Liability                                    0 368 Asbestos Personal                                           0 840 Trademark                                 0 460 Deportation
             Student Loans                                 0     340 Marine                                               Injury Prnduct                                                                                              0 470 Racketeer Influenced and
             (Excludes Veterans)                           0     345 Marine Prnduct                                       Liability                ,..                                         SOB ''a•, \"SELURI                           Com1pt Organizations
                                                                                                                         ""
    0   153 Recove1y of Overpayment                                    Liability                                          0 710 Fair Labor Standards
                                                                                                                     PERSONAL PROPERTY                                                0 861 HIA (1395ff)                              0 480 Consumer Credit
             of Veteran's Benefits                         0     350 Motor Vehicle                                  0 370 Other Fraud    Act                                          0 862 Black Lung (923)                          0 490 Cable/Sat TV
    0   160 Stockholders' Suits                            0     355 Motor Vehicle                                  0 371 Trnth in Lending
                                                                                                                          0 720 Labor/Management                                      0 863 DIWC/DIWW (405(g))                        0 850 Securities/Commodities/
    0   190 Other Contract                                            Product Liability                             0 380 Other Personal Relations                                    0 864 SSID Title XVI                                  Exchange
    0   195 Conh·act Product Liability                     0     360 Other Personal                                       0 740 Railway Labor Act
                                                                                                                          Property Damage                                             0 865 RSI (405(g))                              0 890 Other Stahltory Actions
    0   196 Franchise                                                 Injury                                        0 385 Property Damage
                                                                                                                          0 751 Family and Medical                                                                                    0 891 Agriculhll'al Acts
                                                           0     362 Personal Injmy •                                     Product Liability
                                                                                                                                         Leave Act                                                                                    0 893 Environmental Matters
                                                                      Medical Malpractice                                 0 790 Other Labor Litigation                                                                                0 895 Freedom oflnfonnation
I       .... , ;ill.lllA:Dl!Rdl>iiiR'l'Xl:"~>t;;;         ~ii'.'d:~IYID'RlGH'.FS«.<,\"i"{i diRlS@NERlBE"\llltlll@~S";;fi 0 791 Employee Retirement                                    .: . :. :mJii-alilmA::11,,<h~1'U'l!J'.S~ . i,;:       Act
 0
 0
        210 Land Condemnation
        220 Foreclosure
                                                           0 440 Other Civil Rights
                                                           0 441 Voting
                                                                                              Habeas Corpus:
                                                                                           0 463 Alien Detainee
                                                                                                                                        Income Security Act                            0 870 Taxes (U.S. Plaintiff
                                                                                                                                                                                                     or Defendant)
                                                                                                                                                                                                                                      0 896 Arbih·ation               ·-
                                                                                                                                                                                                                                      0 899 Administrative Prncedur1>, .
 0      230 Rent Lease & Ejectment                         0 442 Employment                0 510 Motions to Vacate                                                                     0 871 IRS-Third Patty                                Act/Review or Appeal of
 0      240 T011s to Land                                  0 443 Housing/                         Sentence                                                                                           26 USC 7609                            Agency Decision
 0      245 Tort Product Liability                                Accommodations           0 530 General                                                                                                                              0 950 Constitutionality of
 0      290 All Other Real Property                        0 445 Amer. w/Disabilities - 0 535 Death Penalty                t"-'/t .'. "c,'1NJMJGR'f\:lllI!iJ!lft."ii· . . . : "· . .:                                                       State Statutes
                                                                                                                          "
                                                                  Employment                  Othe1·:                      0 462 Natnralization Application
                                                           ~ 446 Amer. w/Disabilities - 0 540 Mandamus & Other             0 465 Other Immigration
                                                                  Other                    0 550 Civil Rights                            Actions
                                                           0 448 Education                 0 555 Prison Condition
                                                                                           0 560 Civil Detainee -
                                                                                                  Conditions of
                                                                                                  Confinement                                                                                                                                                          --··

    V. ORIGIN               (Place an")(" in One Box Only)
    i:>( I Original                 0 2 Removed from                                                        0   3   Remanded from          0 4 Reinstated or       0 5 Transferred from               0 6 Multidistrict
            Proceeding                            State Court                                                       Appellate Court             Reopened               Another District                   Litigation
                                                                                                                                                    (.1pec{fy)
                                                                     Cjte !he U.S. Civil S!atute under which you are filing (Do not cltej11rlsdlct/011al stat11tes 1111less diversity):
                                                                       42        u.s.c.                     12188
    VI. CAUSE OF ACTION Briefdescriptionofcause:
                                                                       Violations of Americans with Disabilities Act In Places of Public Accommodation
    VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                       DEMAND$                       CHECK YES only if demanded in complaint: . ,
         COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                75,000.00                  .JURY DEMAND:        0 Yes      ~No
    VIII. RELATED CASE(S)
                           (See in.,f/·uc/lons):
          IF ANY                                 JUDGE                                                                                                                                    DOCKET NUMBER
    DATE                                                                                                               SIGNATURE OF ATTORNEY OF RECORD
    11/15/2019                                                                                                        Isl Matthew B. Crane
    FOR OFFICE USE ONLY                                                                                                                                                      Case: 2: 19-cv-00922
        RECEIPT II                                AMOUNT                                                                   APPL YING !FP                                     Assigned To : Jenkins, Bruce S.
                                                                                                                                                                             Assign. Date: 11/15/2019
                                                                                                                                                                             Description: Suda v. Freeman
                                                                                                                                                                             Investment Group
